In an action to set aside a conveyance of real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Corrado, J.), dated September 27, 1988, which denied its motion, denominated as a motion for leave to renew the denial of its motion for summary judgment.
Ordered that the appeal is dismissed, without costs or disbursements.
Although the plaintiff designated its motion as one for renewal, the alleged new facts set forth in its supporting papers were merely cumulative of the facts before the Supreme Court on the prior motion and were considered by that court in reaching its original determination. Therefore, the motion was, in fact, a motion to reargue, the denial of which is not appealable (see, Frank v Gessel, 108 AD2d 896; Ginsberg v Ginsberg, 104 AD2d 482). Moreover, contrary to the plaintiff’s contention, the appeal does not bring up for review so much of the prior order, dated April 4, 1988, as denied its motion for summary judgment (see, CPLR 5517). Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.